                    Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 1 of 47 PageID #:21302




                                                            Exhibit 1
                            Shure’s Amended Final Invalidity Contentions for Representative Claims
                     for Purposes of the U.S. Patent No. 9,813,806 (“the ‘806 Patent”) Preliminary Injunction


Asserted Claim           Shure’s Contentions

CLAIM 1
Preamble:                CTG Audio Ceiling Conferencing System “CTG System”
                         The CTG System includes a beamforming microphone array that is installed within an existing ceiling panel in
1. A ceiling tile        a drop ceiling mounting configuration. The CTG System includes CM-01 ceiling microphones and FS-400 or
beamforming              FS-800 Beamforming Mixers. (CTG Audio FS-400/800 Manual dated 11/21/2008 “FS-400/800 Manual”, p.
microphone array         3). The CM-01 microphones are housed within a microphone barrel. The microphone barrels are inserted into
that integrates a        an existing drop ceiling mounting ceiling tile by drilling holes into the surface of the ceiling tile as shown in
ceiling tile with a      the images below.
beamforming
microphone array
into a single unit
where the ceiling tile
is used in a drop
ceiling mounting
configuration,
comprising:




                                                                    1
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 2 of 47 PageID #:21303




   Miki (JP 2002274131A)
   Miki discloses a sound reinforcement system and sound collection device. Miki discloses the use of “multiple
   horn microphones 12 and 15 dispersed over a ceiling surface 11.” (Abstract) Each horn microphone may
   contain a microphone array “which are planarly arranged in three rows x three columns in the opening area of
   the horn.” “Reference codes 42 through 50 represent microphones constituting the microphone array,” as
   shown in the figure below at right.




   Miki further discloses “[t]he reference code 57 represents the sound-collection beam of a sound-collecting
   microphone 52 comprised of a microphone array, which collects only the voice of the speaker 51 by focusing
   the beam as [shown] in the [figure] so as to prevent the reinforced sound from the loudspeaker 54 from being
   collected.” [0004].



                                             2
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 3 of 47 PageID #:21304




   ClearOne Beamforming Microphone Array (“ClearOne BMA-1”)
   ClearOne BMA-1 is a “beamforming microphone array” audio conferencing system. The ClearOne BMA-1 is
   a flat panel microphone array that “combines 24 microphone elements with adaptive acoustic processing” and
   offers “ceiling, tabletop or wall mounting.” (BMA-1 Brochure, p. 3-4).




   Chhetri (US 2012/0327115)
   Chhetri teaches a beamforming microphone array (104) that may be positioned on (and thus integrated with) a
   ceiling. (Chhetri, [0028]-[0029], Fig. 5). Chhetri was the primary reference cited against the ‘806 Patent
   during prosecution and was maintained throughout prosecution.

   During prosecution of the ‘806 Patent, the Patent Office stated that “Chhetri teaches a beamforming
   microphone array (FIG. 1 microphone array 104) that integrates a ceiling tile (FIG. 1 illustrates the
   microphone array 104 connected to the ceiling tile).” (Office Action Dated Jul. 13, 2017, p. 3).

   ClearOne never challenged whether Chhetri discloses a ceiling-mounted beamforming microphone array, and
   implicitly conceded that it does. By ClearOne’s own admission Chhetri discloses a ceiling-mounted
   beamforming microphone array. (Office Action Dated 3.27.2017, p. 11).




                                              3
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 4 of 47 PageID #:21305




   Sasaki Paper(“Sasaki”)
   The Sasaki reference is a paper by several Japanese researchers titled “A Predefined Command Recognition
   System Using a Ceiling Microphone Array in Noisy Housing Environments.” Sasaki discloses a speech
   recognition system that includes a “microphone array [] attached to the ceiling [that] localizes sound source
   direction [by] using Delay and Sum Beam Forming…” (Abstract).




                                              4
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 5 of 47 PageID #:21306




   Soda Report (“Soda”)
   The Soda reference is a technical report that discloses use of a “microphone array network using four separate
   arrays” in connection with algorithmic delay and sum beamforming for a home network system using a
   microphone array technology. (Abstract.)




                                             5
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 6 of 47 PageID #:21307




   Atlas Sound I128SYSM Audio Conferencing System (“Atlas System”)
   The Atlas System is an audio conferencing system with a microphone. The Atlas System is a 1 foot by 2 feet
   structure that is designed to be installed within a drop ceiling mounting configuration to replace part or all of a
   ceiling tile. (Atlas I128SYSM Data Sheet, p. 1)




   Advanced Network Devices 2-Way Ceiling Conferencing System (“Advanced Network IPSCM”)
   The Advanced Network IPSCM is a two-way conferencing system with a built in microphone. The System is
   2 feet by 2 feet and is designed to be installed into a suspended ceiling mounting configuration in the place of a
   ceiling tile. (IPSCM Data Sheet, p. 1).




                                               6
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 7 of 47 PageID #:21308




   Armstrong I-Ceilings Sound Systems (“I-Ceilings”)
   I-Ceilings Sound Panels are sound panels that can be installed into a drop ceiling mounted configuration in the
   place of a ceiling tile. (See I-Ceilings Brochure). The CS-1000 is a single transducer sound panel and the CS-
   4000 is a four-transducer sound panel. These panels are referred to herein as “I-Ceilings Sound Panels.”




                                             7
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 8 of 47 PageID #:21309




   2002 I-Ceilings Brochure.

   “A unique concept in integrated acoustic ceiling systems, I-ceilings utilizes NXT flat panel audio technology
   to provide a loudspeaker system designed to match Armstrong’s market-leading range of ceilings. The I-
   Ceilings concept allows for ‘invisible’ loudspeaker solutions which benefit from greatly increased sound
   dispersion, providing incredibly even levels of sound reproduction compared with the ‘hot and cold spots’
   associated with traditional ‘cone’ loudspeaker technology.” (2009 I-Ceilings Brochure, p. 4).

   The I-Ceilings system is finished to appear like an ordinary ceiling tile.




                                               8
                   Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 9 of 47 PageID #:21310




                       (2009 I-Ceilings Brochure, p. 9)




Limitation (“Lim”) 1: CTG System
                      The CTG System includes a beamforming microphone array of a plurality of CM-01 microphones that pick up
a beamforming         audio input signals. The CM-01 microphones are “true 360º Omni directional. They are electret condenser
microphone array      boundary microphones.” (FS-400/800 Manual, p. 5).
that includes a
plurality of          “The CTG FS-400 and FS-800 Beamforming Mixers are an advanced solution for group audio and video
microphones that      teleconferencing, intra-room presentations, and meetings with recording capacity. They differ only in the
picks up audio input  number of microphone inputs (4 or 8), and both include a telephone interface to connect directly to the Public
signals; and          Service Telephone Network (PSTN). They can also connect at Line Level to any Video codec with a suitable
                      Line Level input connection. The FS-400 and FS-800 may be daisy chained to allow a nearly infinite number
                      of microphones. Any mixer in the chain may be the master. The mixers provide advanced Echo Cancellation,
                      Noise Reduction, and De-Reverberation to reduce the room reflections that can seriously degrade speech
                      intelligibility. Simple software is provided to set audio levels for the microphone mixer and the telephone
                      interface. Recording software is also included. A dial pad is included to dial, connect and disconnect phone

                                                                 9
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 10 of 47 PageID #:21311




    calls.” (FS-400/800 Manual, p. 10).

    “The FS-400/800 powers the CTG microphones and can be linked to support an unlimited number of
    microphones.” (FS-400/800 Manual, p. 11).


    Miki (JP 2002274131A)
    Miki discloses a beamforming microphone array that includes a plurality of microphones. See Abstract, Fig. 1,
    [0010], [0012]-[0013]; [0024], [0027].

    “Multiple microphones are arranged at prescribed intervals in the opening area of the horn microphone, thus
    forming a simple, convenient microphone array, thereby making it possible to obtain a uniform directional
    pattern from the low band to the high band.”(Abstract).

    Fig. 1, [0010], [0012]-[0013]. “[R]eference code 1 represents multiple (m pieces of) sound-collection devices
    (MIC 1 through MIC m) that are dispersedly disposed in the ceiling of a room (conference room or hall), in
    which the sound-reinforcement system according to the present invention is installed.”

    “Reference codes 42 through 50 represent microphones constituting the microphone array,” as shown in the
    figure 5. [0027]. Each horn microphone may contain a microphone array “which are planarly arranged in three
    rows x three columns in the opening area of the horn.” Id.




                                             10
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 11 of 47 PageID #:21312




    Miki further discloses “[t]he reference code 57 represents the sound-collection beam of a sound-collecting
    microphone 52 comprised of a microphone array, which collects only the voice of the speaker 51 by focusing
    the beam as [shown] in the [figure] so as to prevent the reinforced sound from the loudspeaker 54 from being
    collected.” [0004]


    ClearOne BMA
    ClearOne BMA-1 discloses “24 microphone elements created 6 audio beams for crystal-clear audio sampling.”
    (BMA-1 Brochure, p. 3) “Multiple Beamforming Microphone Arrays (up to 3) are daisy-chained with One
    Converge Pro unit using G-link.” (Id., p. 4).




    Chhetri
    Chhetri describes beamforming at length. (See e.g., Figs. 3-5, ¶¶ [0017] – [0027], [0036], [0057]-[0085]).
    Specifically, Chhetri teaches a beamforming microphone array (104) that includes a plurality of microphones
    that pick up audio input signals. [0028]-[0029], [0036].

    “The microphone array 104 comprises a plurality of microphones. The microphones may be distributed in
    regular or irregular pattern. The pattern may be linear, planar, or three-dimensional. Microphones within the
    array may have different capabilities, patterns, and so forth.” [0029].

    During prosecution of the ‘806 Patent, the Patent Office stated that Chhetri teaches “a beamforming
    microphone array (FIG. 1 microphone array 104) that includes a plurality of microphones (para. [0029] the
    microphone array 104 comprises a plurality of microphones) that picks up audio input signals (para. [0036] the

                                              11
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 12 of 47 PageID #:21313




    beamforming module 124 accepts the signal data from the microphone array 104 and determines a
    beamforming pattern which exhibit gain, attenuation, directivity, and so forth).” (Office Action Dated Jul. 13,
    2017, p. 3).


    Sasaki
    Sasaki discloses use of a “32 channel microphone array unit attached on the ceiling. Fig. 3 shows the
    microphone array and its microphone arrangement. The microphone array has 32 omni-directional electret
    condenser microphones,” and [s]ix microphone array units are attached to the ceiling of the experimental
    house.” (p. 3); FIG 3.




    Sasaki discusses beamforming at length. Specifically, Sasaki discloses “a command recognition system using
    beamforming based sound localization and separation method implemented on a microphone array in each
    room of a home space.” (p. 3). The reference goes into detail about the algorithmic beamforming methods
    used and enhancements to their prior algorithms. (See p. 1-3).


                                              12
                    Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 13 of 47 PageID #:21314




                           Soda
                           Soda discloses beamforming microphone arrays. (p. 2-4). Specifically, Soda describes previous work with
                           microphone array networks (see p. 1-2) and describes extension of the prior methods to multiple microphone
                           arrays (see p. 3-4).

                           Soda discloses placement of microphones and multiple sub-arrays where “[e]ach sub-array has four
                           microphones in each corner of a square acrylic plate.” (p. 3)

                           Soda further discloses sound source localization with multiple arrays (see p. 3-4) and sound source separation
                           with multiple arrays (see p. 4). “The proposed system that uses one of the former approach, delay-and-sum
                           beamforming [11], since the position of subarray is fixed. This method produces less distortion than statistical
                           techniques; moreover, it requires few computations. In the delay-and-sum beamforming, multiple signals
                           arriving to microphones with time differences are superposed so that the phase differences are adjusted by
                           delays. As shown in Fig. 5, the phase difference is calculated from estimated sound source location. Thus, only
                           the sound from a specific location is enhanced by the superposition principle. Since the method uses
                           mathematical summation only, we can apply distributed processing using multiple arrays over network.” (p. 4).


Lim 2:                     ClearOne’s amended infringement contentions point to the grill on the MXA910 as an acoustically transparent
                           outer surface. Based on ClearOne’s originally filed specification, Shure understands an acoustically
a ceiling tile with an     transparent surface to be constructed of materials that are transparent to audio frequencies within a
outer surface on the       predefined bandpass frequency window, but opaque at other frequencies such as visible light frequencies so
front side of said         that room occupants may be unable to substantially notice the devices that may be mounted behind the surface.
ceiling tile wherein       (Original Specification, ¶ [0064]).
said outer surface is
acoustically               Accordingly, Shure contends that the following prior art references teach this limitation based on either
transparent, said          ClearOne’s apparent constructions, and/or Shure’s understanding of the term based on the originally filed
beamforming                specification.
microphone array
integrated into said
ceiling tile as a single   CTG System
unit,                      CTG System is designed to be installed into any existing ceiling tile. Specifically, the CTG System includes

                                                                     13
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 14 of 47 PageID #:21315




    drilling holes into a standard ceiling tile to install the CM-01 microphone barrel into the ceiling tile and
    securing each of the CM-01 microphone assemblies to the ceiling tile as a single unit. The microphone of the
    CM-01 is disposed within this microphone barrel, which is fit flush to the outer surface of the existing ceiling
    tile. Accordingly, the CM-01 microphones pick up sound as they pass through the outer surface of the ceiling
    tile.




    (FS-400/800 Manual, p. 7).

    Additionally, the front surface of that microphone barrel is an acoustically transparent surface. The surface of

                                              14
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 15 of 47 PageID #:21316




    the microphone allows for sound to pass through, without allowing certain visible light frequencies to pass
    through. In other words, a user cannot see the microphone or anything else inside the barrel through the
    acoustically transparent surface of the device. Accordingly, the CTG System teaches a microphone, picking
    up audio input signals through an acoustically transparent surface. It would be obvious to POSITA to extend
    the acoustically transparent surface of the microphone to the outer surface of the ceiling tile.




    Miki
    Miki discloses microphones dispersed in a ceiling. [0008], [0011], [0013], and discloses that “the ceiling
    system is [arranged] in units of 60 cm, which would be a size sufficient for practical use.” [0026]. On
    information and belief, the standard ceiling tile dimensions in Asia are 60 cm by 60 cm.




                                              15
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 16 of 47 PageID #:21317




    Chhetri
    Chhetri teaches a beamforming microphone array (104) that includes a plurality of microphones that are
    integrated into a ceiling. [0028]-[0029], [0036], [0052].

    During prosecution of the ‘806 Patent, the Patent Office stated that Chhetri teaches “said beamforming
    microphone array (FIG. 1 microphone array 104) integrated into said ceiling tile (para. [0028] the ARFN 102
    may be positioned on the ceiling; para. [0052] the microphones 218 may be mounted to the walls, ceilings,
    floor, and so forth within a room).” (Office Action Dated Jul. 13, 2017, p. 3-4).

    ClearOne never challenged whether Chhetri discloses a beamforming microphone array, and implicitly
    conceded that it does. By ClearOne’s own admission Chhetri discloses a ceiling mounted microphone array.
    (Office Action Dated 3.27.2017, p. 11).




                                             16
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 17 of 47 PageID #:21318




    Sasaki
    Sasaki discloses a 32 channel beamforming microphone array unit attached on a ceiling. (p. 3); Fig 3.




                                             17
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 18 of 47 PageID #:21319




    Soda
    Soda discloses each “microphone array [is] built in a ceiling” such that “users [can] speak from everywhere
    without being aware of microphones and achieve good quality of voice sampling in a noisy environment.” (p.
    3). “As shown in Fig. 3, the four sub-arrays are arranged in square in the ceiling.” (p. 3).




                                             18
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 19 of 47 PageID #:21320




    Atlas System
    The Atlas System is 1 foot by 2 feet and can be installed within a drop ceiling mounting configuration to
    replace, partially or entirely, one or more ceiling tiles. (Atlas I128SYSM Data Sheet, p. 1). The Atlas System
    has an outer surface that is “[a] perforated 22-gauge metal screen” over the loudspeaker “to maximize
    performance by allowing the optimum percentage of open area forward of the loudspeaker.” (I128SYSM
    Specification, p. 1). “[A]n omni directional subminiature (1/4” / 6mm), electret condenser microphone is
    mounted behind the stainless steel perforated grille adjacent to the loudspeaker.” (Atlas I128SYSM Data
    Sheet, p. 1). The microphone and the speaker system are all integrated into a single unit.




                                              19
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 20 of 47 PageID #:21321




    Advanced Network IPSCM
    The Advanced Network IPSCM discloses a structure that can be installed to replace one or more ceiling tiles.
    The Speaker is 2 feet by 2 feet and can be installed into a suspended ceiling mounting configuration. (IPSCM
    Data Sheet, p. 1). The Advanced Network IPSCM includes a built in microphone for monitoring, two-way talk
    and intercom, paging supervision, and hands free talk back. (IPSCM Data Sheet, p. 1, 2). The microphone is
    encased in the IPSCM housing as a single unit.




                                             20
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 21 of 47 PageID #:21322




    I-Ceilings
    The I-Ceilings Sound Panels teach a structure that can be installed to replace one or more ceiling tiles. (See I-
    Ceilings Brochure.)


                                               21
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 22 of 47 PageID #:21323




    The I-Ceilings panel integrates the speaker system into the ceiling tile (as apparently construed by ClearOne)
    as a single unit. “The I-Ceilings concept allows for ‘invisible’ loudspeaker solutions which benefit from
    greatly increased sound dispersion, providing incredibly even levels of sound reproduction compared with the
    ‘hot and cold spots’ associated with traditional ‘cone’ loudspeaker technology.” (2009 I-Ceilings Brochure, p.
    4).




    2002 I-Ceilings Brochure.

    The I-Ceiling is finished to appear like an ordinary ceiling tile.




                                                22
                  Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 23 of 47 PageID #:21324




                        (2009 I-Ceilings Brochure, p. 9)



Lim 3:                  CTG System
                        The CTG conference system permits multiple microphones to be used in various configurations to pick up
said beamforming        audio inputs signals through the outer surface of the ceiling tile. The CTG System’s CM-01 microphones
microphone array        include a microphone within a microphone barrel. The microphone barrel is inserted through the entire ceiling
picks up said audio     tile with the front end of the microphone barrel flush mounted with the outer surface of the ceiling tile. (See
input signals through   FS-400/800 Manual, p. 5) (listing a ½” drill as required “for drilling through an acoustic tile, a perfect hole will
said outer surface of   be made for the CM-01 ceiling microphone.”); (see also FS-400/800 Manual, p. 7) (excerpts reproduced
said ceiling tile;      below).




                                                                   23
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 24 of 47 PageID #:21325




    Thus, the microphone picks up audio input signals through the outer surface of the ceiling tile.




    (FS-400/800 Manual, p. 7).




                                              24
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 25 of 47 PageID #:21326




    Miki
    Miki teaches a horn-shaped microphone that is formed through a ceiling surface. “[E]ach of the sound-
    collection devices 1 (MIC 1 through MIC m) is a horn-shape microphone (hereinafter simply referred to as a
    “horn microphone”) having an acoustic horn (hereinafter simply referred to as a “horn”) and a microphone
    attached to the throat part thereof. The opening section of said horn is formed through the ceiling surface.”
    [0012] Thus, the microphones of Miki pick up audio input signals through the outer surface of the ceiling.




    Atlas System
    The Atlas System includes an omni directional subminiature electret condenser microphone that is mounted
    behind the stainless steel perforated material that is adjacent to the loud speaker.
    (https://www.atlasied.com/i128sym). Accordingly, the microphone is picking up sound through the outer
    surface of the Atlas System structure.




                                              25
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 26 of 47 PageID #:21327




    Advanced Network IPSCM
    The Advanced Network IPSCM includes a built in microphone for monitoring, two-way talk and intercom,
    paging supervision, and hands free talk back. (IPSCM Data Sheet, p. 1, 2) The microphone is contained within
    the structure illustrated below. Accordingly, the microphone necessarily picks up audio through the outer
    surface of the IPSCM structure.




                                            26
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 27 of 47 PageID #:21328




    “I-Ceilings”
    The I-Ceilings panel integrates the speaker system into the ceiling tile (as apparently construed by ClearOne)
    as a single unit. While I-Ceilings relates to a speaker system rather than microphones, it would be obvious to a
    person of ordinary skill in the art to incorporate the teachings of I-Ceilings with the ceiling mounted

                                              27
                   Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 28 of 47 PageID #:21329




                         microphone prior-art described herein as well. The speaker of the I-Ceilings Sound Panels is contained within
                         the I-Ceilings sound panel structure. Accordingly, the speakers necessarily disperse audio through the outer
                         surface of the I-Ceilings sound panel structure.




Lim 4:                   CTG System
                         The CTG System is used in a drop ceiling mounting configuration. (See FS-400/800 Manual, p. 5) (listing a
wherein the ceiling      ½” drill as required “for drilling through an acoustic tile, a perfect hole will be made for the CM-01 ceiling
tile beamforming         microphone.”) Thus, the CTG System microphones pick up audio input signals through the outer surface of
microphone array is      the ceiling tilrawe.
used in a drop ceiling
mounting
configuration




                                                                   28
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 29 of 47 PageID #:21330




    (FS-400/800 Manual, p. 7)



    Miki
    Miki discloses that the “ceiling system is [arranged] in units of 60 cm, which would be a size sufficient for
    practical use…” [0026]. On information and belief, the standard ceiling tile dimensions in Asia are 60 cm by
    60 cm. Thus, Miki discloses a drop ceiling mounting configuration.




                                             29
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 30 of 47 PageID #:21331




    Chhetri
    Chhetri teaches a beamforming microphone array that is mounted to a ceiling. [0052]. Chhetri is silent as to
    whether the ceiling is a drop mounting configuration. However, it would be obvious to a POSITA that a
    beamforming microphone array that is mounted to a ceiling could also be mounted to a ceiling in a drop
    mounting configuration.




                                             30
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 31 of 47 PageID #:21332




    Sasaki
    Sasaki discloses a 32 channel beamforming microphone array unit attached on a ceiling. (p. 3); Fig 4. Sasaki
    is silent as to whether the ceiling is a drop mounting configuration. However, Sasaki is shown to be sized to fit
    behind standard ceiling tiles, and therefore it would be obvious to a POSITA that a beamforming microphone
    array that is mounted to a ceiling could also be mounted to a ceiling in a drop mounting configuration.




                                              31
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 32 of 47 PageID #:21333




    Soda
    Soda discloses placement of microphones and multiple sub-arrays where the arrays are sized to fit within a
    standard ceiling tile space. Fig. 3 discloses a drop ceiling when enlarged.




                                             32
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 33 of 47 PageID #:21334




    Atlas System
    The Atlas System is 1 foot by 2 feet and can be installed within a drop ceiling mounting configuration to
    replace, partially or entirely, one or more ceiling tiles. (Atlas I128SYSM Data Sheet, p. 1)




                                              33
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 34 of 47 PageID #:21335




    Advanced Network IPSCM
    The Speaker is 2 feet by 2 feet and can be installed into a suspended ceiling mounting configuration. (IPSCM
    Data Sheet, p. 1).




                                             34
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 35 of 47 PageID #:21336




    “I-Ceilings”
    The I-Ceilings panel is a structure that can be installed to in place of one or more ceiling tiles in a drop ceiling
    mounting configuration.




                                                35
                     Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 36 of 47 PageID #:21337




Lim 5:                    Invalid under §§112(a) and 112(b)
                          Shure contends that this limitation is invalid for lack of written description and as indefinite. The term “drop
wherein said              space” does not appear in the specification as originally filed on September 3, 2014, or when it initially
beamforming               published as U.S. Patent Pub. No. 2015/0078582. ClearOne first attempted to add this language during
microphone array is       prosecution of the ‘806 Patent. On June 6, 2017, ClearOne simultaneously added new dependent claims
coupled to the back       related to the drop space and attempted to amend the specification with disclosure regarding all or part of the
side of said ceiling      beamforming microphone array within the drop space. The Examiner did not enter the amendment to the
tile and all or part of   specification, so this language was not added to the specification until after the ‘806 Patent issued when
said beamforming          ClearOne filed a Certificate of Correction.
microphone array is
in the drop space of      Even the disclosure that ClearOne added after the ‘806 Patent issued does not adequately define this
the drop ceiling.         limitation. ClearOne added:

                          “In the embodiments where the Array 116 is coupled to the backside of the tile, all or part of the Array 116
                          resides in the drop space between the plane of true ceiling of the room and the plane of the drop ceiling.”

                          Prior to adding this amendment, the ‘806 Patent disclosure described that the microphone array is coupled to

                                                                    36
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 37 of 47 PageID #:21338




    the “reverse side” of the ceiling tile. (See Original Specification, [0051], [0055], [0056] (referring to the
    “reverse side”)). ClearOne added in that the beamforming array is in the “drop space” by an amendment to
    both the specification and the claims on June 7, 2017. Prior to this amendment, the claims required that the
    microphone array be coupled to the back side, but the Examiner did not find this limitation to be sufficient for
    allowance. This distinction indicates that there is a difference between the “back side” of the ceiling tile, and
    the start of any “drop space.” However, the specification does not indicate what that difference is.

    Without further disclosure it is impossible to determine where the drop space begins, whether a microphone
    array that is coupled to a back side of a ceiling tile is infringing, and exactly what is meant by the term “drop
    space.” Thus, the claim is indefinite and invalid.

    Nevertheless, Shure has provided the following prior art references that illustrate that having a microphone
    array in a plenum space, as understood in the art, regardless of where the “drop space” begins.


    CTG System
    The CTG System includes a beamforming microphone array coupled to a back side of a ceiling tile and all or
    part of the beamforming microphone array being in the “drop space” based on ClearOne’s apparent
    construction in its infringement contentions. Specifically, the CTG System includes securing each of the CM-
    01 microphones to the ceiling tile by inserting each microphone barrel through the ceiling tile as a single unit.

    “The FS-400/800 powers the CTG microphones and can be linked to support an unlimited number of
    microphones.” (FS-400/800 Manual, p. 11).




                                               37
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 38 of 47 PageID #:21339




    (FS-400/800 Manual, p. 7).


    Miki
    Miki discloses microphones in the drop space.




                                            38
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 39 of 47 PageID #:21340




    Atlas System
    The Atlas System is 1 foot by 2 feet and can be installed within a drop ceiling mounting configuration to
    replace, partially or entirely, one or more ceiling tiles. (https://www.atlasied.com/i128sysm).

    The Atlas System includes “an omni directional subminiature (1/4” / 6mm), electret condenser microphone is
    mounted behind the stainless steel perforated grille adjacent to the loudspeaker.” (Atlas I128SYSM Data
    Sheet, p. 1)




                                              39
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 40 of 47 PageID #:21341




    (https://www.atlasied.com/f/3582/I128SYSM+_data_sheet.pdf).

    The dimensions of the Atlas System show that it is 4.92” thick, accordingly, the microphone is coupled to the
    back side and at least partially in the drop space.




                                             40
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 41 of 47 PageID #:21342




    Advanced Network IPSCM
    The Advanced Network IPSCM discloses a structure that can be installed to replace one or more ceiling tiles.
    The Speaker is 2 feet by 2 feet and has a thickness of 3.5 inches, accordingly, the microphone is coupled to the
    back side and at least partially in the drop space. (IPSCM Data Sheet, p. 1, 2).




                                              41
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 42 of 47 PageID #:21343




                                       42
                  Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 43 of 47 PageID #:21344




                        I-Ceilings
                        The I-Ceilings panel is not a ceiling tile under the proper construction of ceiling tile. However, based on
                        ClearOne’s construction, the I-Ceilings panel discloses a speaker mounted to the back of a ceiling tile and that
                        extend into a drop space as construed by ClearOne. While I-Ceilings relates to a speaker system rather than
                        microphones, it would be obvious to a person of ordinary skill in the art to incorporate the teachings of I-
                        Ceilings with the ceiling mounted microphone prior-art described herein as well.




CLAIM 4

4. The claim            Claim 4 depends directly from independent Claim 1. Accordingly, the Claim 4 is invalid for the reasons
according to claim 1,   described above with respect to Claim 1. Claim 4 is also invalid for the following reasons.
wherein said ceiling
tile comprises
acoustic or vibration   CTG System
damping material.       The CTG System includes vibration damping material surrounding the microphone.

                        “Within the tube, the microphone element is also surrounded by silicone potting to minimize vibration around
                        the ceiling microphone.” (Declaration of Dave Newman, at ¶ 9.)

                                                                  43
                  Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 44 of 47 PageID #:21345




                        Atlas System
                        The Atlas System includes “Surround Material & Dampening” which is Dampened Self Storage (Atlas
                        I128SYSM Data Sheet, p. 1)

                        I-ceilings
                        I-ceiling panels are comprised of a corrugated honeycomb DML plate, which is isolated from the metal frame by a (c)
                        section foam isolator, which is a vibration damping.

CLAIM 5

5. The claim          Claim 5 depends directly from independent Claim 1. Accordingly, the Claim 5 is invalid for the reasons
according to claim 1, described above with respect to Claim 1. Claim 6 is also invalid for the following reasons.
wherein said outer
surface comprises a
grille.               Invalid under 35 U.S.C. § 112(a)
                      This claim is invalid for lack of written description. The term “grille” did not appear in the specification of
                      the ‘806 Patent as it was originally filed. It was added to the specification on March 27, 2017 via an
                      amendment to the specification and was then added as a new claim on June 7, 2017. Both of these
                      amendments should have been rejected as new matter. A grill is not synonymous with “contours,
                      corrugations, or depressions” of a ceiling tile – which is where “grille” was added to the specification.

                        Nevertheless, several of the prior art references cited above disclose a grill as an outer surface.

                        For example:



                        Atlas System
                        The Atlas System has an outer surface that is “[a] perforated 22-gauge metal screen” over the loudspeaker “to
                        maximize performance by allowing the optimum percentage of open area forward of the loudspeaker.” (Atlas
                        I128SYSM Data Sheet, p. 1).



                                                                    44
Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 45 of 47 PageID #:21346




    Advanced Network IPSCM
    The Advanced Network IPSCM includes an outer surface that comprises a grill.




    I-Ceilings
    The I-Ceilings Sound Panels can have any number of finishes including the Orcal finish depicted below. The
    Orcal finish includes multiple tiny perforations.



                                            45
                   Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 46 of 47 PageID #:21347




                          (2009 I-Ceilings Brochure, p. 9)


CLAIM 6

6. The claim              Claim 6 depends directly from independent Claim 1. Accordingly, the Claim 6 is invalid for the reasons
according to claim 1,     described above with respect to Claim 1. Claim 6 is also invalid for the following reasons.
wherein said outer
surface is coplanar       Invalid under 35 U.S.C. § 112(b)
with said ceiling tile.   This claim is invalid as indefinite for reciting “said outer surface is coplanar with said ceiling tile.”
                          Independent Claims 1 and 8 require “a ceiling tile with an outer surface on the front side of said ceiling tile.”
                          Independent Claim 15 requires “said ceiling tile comprises an outer surface.” Absent an indication from the
                          specification or prosecution history, there is a presumption that the same terms appearing in different portions
                          of the claims should have the same meaning. Thus, the outer surface appears to be defined as a part of the
                          ceiling tile for all claims of the ‘806 Patent. Claim 6 and Claim 7 (which is not presently asserted) appear to
                          require that the “outer surface” of the ceiling tile to (Claim 6) be “coplanar with” the ceiling tile and to
                          (Claim 7) “extend below the plane of” the ceiling tile. These claims are unamenable to construction and
                          invalid.


                                                                    46
             Case: 1:17-cv-03078 Document #: 399-1 Filed: 10/11/18 Page 47 of 47 PageID #:21348




                 Even if the Claim is found to be valid, Shure contends that this claim is ambiguous as to what is meant by
                 “coplanar.” The outer surface of a ceiling tile cannot be anything but coplanar with itself, and the outer
                 surface of each prior art object (regardless of how “outer surface” is construed and what the “outer surface”
                 is determined to be) cannot be anything by coplanar with the prior art object. Based on Shure’s understanding
                 of this Claim, all of the references above teach this limitation to the extent they describe or are products
                 having physical shape and structure, and, thus, outer surfaces.




28467077.1




                                                          47
